        Case 2:17-cv-04540-WB Document 156-2 Filed 03/13/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PLAINTIFF(S)                                        :       CIVIL ACTION
                                                     :
          v.                                         :
                                                     :
 DEFENDANT(S)                                        :       NO. (##-####)



   JOINT REPORT OF RULE 26(F) MEETING AND PROPOSED DISCOVERY PLAN

       In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties

conferred on _____________ ____, 20__, and submit to Chambers the following report of their

meeting for the Court’s consideration:

 1.    Discussion of Claims, Defenses, and Relevant Issues

       The Court takes seriously Rule 26(f)(2)’s mandate that the parties confer and discuss

these issues, and the parties should refer to the Rule in addition to this template. Counsel should

assume that the Court has read the Complaint and is familiar with its claims. The facts

supporting those claims and any defenses are unknown to the Court. Therefore, counsel shall set

forth concisely the factual background that the parties contend support their claims and defenses.

       Counsel should summarize what they believe to be the primary issues, threshold issues,

and the issues on which they will need to conduct discovery. Identify what information each party

needs in discovery, as well as when and why. Also indicate likely motions and their timing.

 2.    Initial and Informal Disclosures

       Rule 26(a)(1) lays out the requirements for initial disclosures. State counsels’ agreement

on timing, form and scope of initial disclosures by specifically identifying not only the

information listed in Rule 26(a)(1), but also any additional information the parties agree to

disclose informally. Self-executing discovery must not be delayed until the Rule 16 Conference.

                                                 1
        Case 2:17-cv-04540-WB Document 156-2 Filed 03/13/19 Page 2 of 3



 3.    Formal Discovery

       Indicate the nature, sequence, and timing of formal discovery, as well as any need to

conduct discovery in phases to prepare for the filing of motions or for settlement discussions.

Specifically delineate what discovery will be conducted formally and the parties’ plan for timely

completing that discovery. Counsel should have discussed whether there is a need to exceed the

standard number of interrogatory or depositions provided for in the Federal Rules of Civil

Procedure and, if so, they should stipulate to that change. Present proposed discovery deadlines.

 4.    Electronic Discovery

       It is expected that the parties will reach an agreement on how to conduct electronic

discovery. In the event the parties cannot reach such an agreement before the Rule 16

Conference, and the parties anticipate that electronic discovery may be had, the Court will

impose its standard order sent to the parties along with the Notice of Preliminary Pretrial

Conference.

 5.    Expert Witness Disclosures

       Indicate agreement on timing and sequence of disclosure of the identity and anticipated

testimony of expert witnesses. State whether expert reports will be exchanged simultaneously or

whether the exchange will be staggered. Provide a date for completion of expert discovery and

for any potential Daubert motions.

 6.    Early Settlement or Resolution

       Counsel should discuss “the possibilities for promptly settling or resolving the case.” Fed.

R. Civ. P. 26(f)(2). They should also familiarize themselves with Local Rule 53.3 before

responding. Recite the parties’ discussions about early resolution through ADR, arbitration, or

motion or otherwise. Explain what steps were taken by counsel to advise the client of alternative



                                                 2
        Case 2:17-cv-04540-WB Document 156-2 Filed 03/13/19 Page 3 of 3



dispute resolution options. Explain any decision not to seek early resolution, what mediation

options the parties may consider, and when mediation would be appropriate.

 7.    Trial Date

       Counsel should provide a date at which they expect to be ready for trial. If a date certain

is requested, state the reasons. Generally, if requested, a firm trial date will be scheduled.

 8.    Other

       Indicate any discussion or agreement between the parties at the Rule 26(f) Conference on

matters not addressed above.




 Date: ________________


                                                                              Respectfully Submitted:


                                                                        /s/
                                                                               Counsel for Plaintiff(s)


                                                                        /s/
                                                                          Counsel for Defendant(s)




                                                  3
